FII.ED

DEC -2 2013
UNITED sTATEs 1)1sTR1CT coURT m k
FoR THE DISTRICT oF CoLUMBIA §;,;#bsétg',ség§*r¢§"d

GERALD LEE SCHULTZ, )
)

Piainriff, )

)

v ) Civil Action No.  °"/7

)

PRESIDENT BARACK oBAMA, er al., )
)

Defendants. )

MEMoRANDUM oPIN1oN

This matter is before the Court on review of the plaintiff’ s application to proceed in
forma pauperis and pro se civil complaint.

Plaintiff alleges that the President of the United States, every Cabinet secretary, and
presumably every member of the United States Congress are responsible not only for the
country’s debt, see Compl. at 56, but also acts of terrorism on the citizens in the form of
chemical Weapons, hatred, fear and tyranny, among others. See id. at 57. Plaintiff demands
impeachment of the President, replacement of those currently holding seats in the United States
Congress, and restitution of $ 2 billion "payable through the U.S. treasury to the plaintiff." Id. at
59. NotWithstanding the Court’s obligation to construe a pro se complaint liberally, see Haines
v. Kerner, 404 U.S. 519, 520 (1972), the Court has "not only the authority to dismiss a claim
based on an indisputably meritless legal theory, but also the unusual power to pierce the veil of
the complaint’s factual allegations and dismiss those claims whose factual contentions are clearly
baseless." Neitzke v. Wz`llz'ams, 490 U.S. 319, 327 (1989). Plaintiff s claims are indeed

frivolous.

Furthermore, plaintiff’ s general displeasure with the executive and legislative branches of
the federal govemment does not amount to an injury in fact to satisfy the requirement of standing
to sue. See Valley Forge Christian Coll. v. Amerz'cans United for Separation of Church and
State, Inc., 454 U.S. 464, 485-86 (1982); Moore v. U.S. Congress, N0.l3-cv-l744, 2013 WL
4041993, at *3 (concluding that plaintiffs "generalized grievance" against Congress "which
might be shared in substantially equal measure by all or a large class of citizens," does not

establish that she suffered an "injury in fact")

An Order consistent with this Memorandum Opinion is issued separately

    
  

   

/}, ],l/‘ \ `  v ll

United States District Judge
DATE: w ¢\l »‘?{ ,9\£>11:3